18-23538-rdd          Doc 1508      Filed 01/07/19 Entered 01/07/19 22:19:49                     Main Document
                                                  Pg 1 of 2


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x


        NOTICE OF AGENDA FOR HEARING ON JANUARY 8, 2019 AT 10:00 A.M.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96862902\2\73217.0004
18-23538-rdd          Doc 1508       Filed 01/07/19 Entered 01/07/19 22:19:49          Main Document
                                                   Pg 2 of 2


 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601


 I.        STATUS CONFERENCE:

           1.        Debtors’ Motion for Approval of Global Bidding Procedures [ECF No. 429]

                     Related Documents:

                               A.    Order Approving Global Bidding Procedures and Granting Related
                                     Relief [ECF No. 816]

                               B.    Notice of Filing of Global Bidding Procedures Process Letter
                                     [ECF No. 862]

                     Status: This matter is going forward solely as a status conference.


 Dated: January 7, 2019
        New York, New York
                                               /s/ Sunny Singh
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh
                                               Jessica Liou

                                               Attorneys for Debtors
                                               and Debtors in Possession




                                                      2
 WEIL:\96862902\2\73217.0004
